                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

SARAH WHEELER,                                   :
                                                 :
              Plaintiff,                         :         Case No. 2:16-CV-1159
                                                 :
       v.                                        :         JUDGE ALGENON L. MARBLEY
                                                 :
CITY OF COLUMBUS,                                :         Magistrate Judge Vascura
                                                 :
               Defendant.                        :

                                     OPINION & ORDER

       This matter comes before the Court on Defendant City of Columbus’s Motion for

Summary Judgment. (ECF No. 32). Plaintiff has filed a memorandum in opposition (ECF No.

36) and Defendant has filed a reply. (ECF No. 39). In addition, Plaintiff has submitted a Motion

for Leave to File a Sur-Reply. (ECF No. 40). This Court held oral argument on Friday, July 19,

2019 at 11:00 AM. Having considered the briefing of the parties and the arguments made in

court, for the following reasons, Defendant’s Motion is DENIED IN PART AND GRANTED

IN PART. In addition, Plaintiff’s Motion for Leave to File is GRANTED.

                                    I.     BACKGROUND

       Plaintiff Sarah Wheeler is an Army veteran who decided to become a police officer. In

2013, she entered the academy to become a member of the Columbus Police Department (CPD).

To become a CPD officer, recruits complete six months of mostly classroom training at the

academy, followed by four “phases” of on-the-job training, accompanied by Field Training

Officers (FTOs). FTOs are more senior officers who volunteer for the job of training new

officers. (CPD compensates FTOs, who take on this responsibility in addition to all their other

duties, by giving them more leave time). FTOs supervise and train the probationary officers


                                                1
(POs), and complete the paperwork documenting how well the POs are progressing. POs must

successfully complete all four phases of training to graduate.

          Plaintiff completed all four phases of her training, but at the end of Phase IV, her FTO,

Officer Joseph Houseberg, did not recommend her for advancement, citing Plaintiff’s failure to

meet expectations in specific areas, including location and navigation, officer safety, and use of

the radio. The FTO does not make termination decisions, however, just recommendations, and so

Officer Houseberg’s recommendation went to the FTO Sergeant, at the time Sergeant Laura

Suber.

          Sgt. Suber reviewed Plaintiff’s file and spoke with Officer Houseberg. Seeing that some

of the runs Plaintiff completed were not documented, and out of a sense for how much time was

invested both by Plaintiff and by CPD, Sgt. Suber wanted to give Plaintiff “every advantage to

succeed.” (ECF No. 29, Ex. 11 at 74) (hereafter “Suber Deposition”). She decided to put Plaintiff

on probation and give her the opportunity to complete more training in order to pass and

graduate the program. This involved assigning Plaintiff to then-Sergeant (now Lieutenant)

Garner for more training, and Sgt. Garner would do “ride-alongs” with Plaintiff to observe her in

action.

          After observing Plaintiff in action and during at least two ride-alongs, Sgt. Garner did not

make a specific recommendation to Sgt. Suber about whether to advance or terminate Plaintiff,

but he did forward along the reports he had been keeping while observing Plaintiff. (ECF No. 29,

Ex. 2 at 57:7-14) (hereafter “Garner Deposition”). After reviewing these further efforts by

Plaintiff, Sgt. Suber was “concerned this wasn’t going as well as…hoped.” (Suber Deposition at

101:7-8). Sgt. Suber decided she would not recommend Plaintiff for advancement.




                                                   2
       Sgt. Suber met with Plaintiff on December 5, 2013, at police headquarters and explained

her decision to Plaintiff. (Suber Deposition at 116:15-23). Plaintiff was given the option of either

being terminated by the department or resigning in lieu of termination. Plaintiff refused several

times to “burn” her time writing a resignation letter (ECF No. 29, Ex. 17 at 316:13) (hereafter

“Wheeler Deposition”) and so was terminated by the Department.

       Plaintiff now brings this suit, alleging she was discriminated against by CPD on the basis

of sex in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq; and the

Ohio Laws Against Discrimination, O.R.C. § 4112.01, et seq. Plaintiff also alleges her

termination was unlawful because it was retaliatory, in violation of Title VII and the Ohio

Revised Code.

                                II.     STANDARD OF REVIEW

       Federal Rule of Civil Procedure 56(a) provides, in relevant part, that summary judgment

is appropriate “if the movant shows that there is no genuine issue as to any material fact and the

movant is entitled to judgment as a matter of law.” A fact is deemed material only if it “might

affect the outcome of the lawsuit under the governing substantive law.” Wiley v. United States,

20 F.3d 222, 224 (6th Cir. 1994) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986)). The nonmoving party must then present “significant probative evidence” to show that

“there is [more than] some metaphysical doubt as to the material facts.” Moore v. Philip Morris

Cos., Inc., 8 F.3d 335, 340 (6th Cir. 1993). The mere possibility of a factual dispute is

insufficient to defeat a motion for summary judgment. See Mitchell v. Toledo Hospital, 964 F.2d

577, 582 (6th Cir. 1992). Summary judgment is inappropriate, however, “if the dispute about a

material fact is ‘genuine,’ that is, if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Anderson, 477 U.S. at 248.



                                                   3
        The necessary inquiry for this Court is “whether ‘the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one party must

prevail as a matter of law.’” Patton v. Bearden, 8 F.3d 343, 346 (6th Cir. 1993) (quoting

Anderson, 477 U.S. at 251-52). The mere existence of a scintilla of evidence in support of the

opposing party’s position will be insufficient to survive the motion; there must be evidence on

which the jury could reasonably find for the opposing party. See Anderson, 477 U.S. at 251;

Copeland v. Machulis, 57 F.3d 476, 479 (6th Cir. 1995). It is proper to enter summary judgment

against a party “who fails to make a showing sufficient to establish the existence of an element

essential to that party’s case, and on which that party will bear the burden of proof at trial.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Where the nonmoving party has “failed to

make a sufficient showing on an essential element of her case with respect to which she has the

burden of proof,” the moving party is entitled to judgment as a matter of law. Celotex, 477 U.S.

at 322 (quoting Anderson, 477 U.S. at 250).

        In evaluating a motion for summary judgment, the evidence must be viewed in the light

most favorable to the nonmoving party. S.E.C. v. Sierra Brokerage Servs., Inc., 712 F.3d 321,

327 (6th Cir. 2013).

                                    III.    LAW & ANALYSIS

        Plaintiffs who allege they suffered unlawful discrimination in violation of Title VII have

four ways to prove their case: by providing direct evidence of discrimination, by providing

circumstantial evidence of discrimination, by arguing a mixed-motive case, or by arguing the

cat’s paw doctrine. Despite a memorandum contra containing fifty-five1 pages of argument, it is

unclear which of these theories Plaintiff seeks to advance, because Plaintiff’s brief alternately


1
 Cf. Local Civil Rule 7.2(a)(3) (“The Court prefers that memoranda in support of or in opposition to any
motion or application to the Court not exceed twenty pages.”).

                                                    4
cites all of these, though argues none fully. In any event, it appears to be the practice of this

Circuit to discuss each of the possible avenues when presented with a question such as this. See

e.g. Chattman v. Toho Tenax America, 686 F.3d 339 (6th Cir. 2012). Accordingly, this Court

will briefly discuss each of these possible theories.

                                           A. Direct Evidence

          A plaintiff may prove her Title VII case with direct evidence. In general, direct evidence

“is evidence that directly proves and, if accepted by the jury as true, conclusively establishes a

fact, without any inference.” 23B Am. Jur. Pl. & Pr. Forms Trial § 239. In the Title VII context,

direct evidence is “that evidence which, if believed, requires the conclusion that unlawful

discrimination was at least a motivating factor in the employer’s actions.” Wexler v. White’s Fine

Furniture, Inc., 317 F.3d 564, 570 (6th Cir. 2003) (quoting Jacklyn v. Schering-Plough

Healthcare Prods. Sales Corp., 176 F.3d 921, 926 (6th Cir. 1999)). A plaintiff who presents

direct evidence of discrimination does not proceed through the familiar McDonnell Douglas

burden-shifting framework, see infra; rather, the plaintiff’s case-in-chief is met, and the “burden

of persuasion shifts to the defendant to show that it would have terminated the plaintiff’s

employment had it not been motivated by discrimination.” Jacklyn, 176 F.3d at 926 (citing Price

Waterhouse v. Hopkins, 490 U.S. 228, 224-5 (1989) (plurality)).

          Plaintiff never squarely states what she believes is direct evidence of discriminatory

intent on the part of CPD. This Court infers she must be submitting for consideration the

statements of then-Sgt. Garner.2 See Price Waterhouse, 490 U.S. at 250 (concluding that sex

stereotyping is a Title VII violation). According to Plaintiff’s deposition, during the ride-alongs


2
    “Whether the paternalistic and sexist comments of Sgt. Garner constitute direct or merely exceedingly
probative circumstantial evidence is not even dispositive. Telling Officer Wheeler that she was not
qualified to be a police officer because she was a woman is about as direct as evidence could be.” (ECF
No. 36 at 48).

                                                      5
with Sgt. Garner, he asked her questions about her family and about being a woman in a “man’s

job.” She testified:

          I knew it was going to be a tough ride-along with him for the reason being is the
          first conversation in a cruiser is questioning me about my family and, How does
          your family feel doing a man’s job? How are your kids going to feel with the
          schedule? How does your husband feel? It was pretty much, You are a woman
          doing this man’s job. How is your family going to feel about this? How are you
          going to feel about this? Do you feel good about it? Like it was pretty much, This
          is going to be a tough road the next couple ride-alongs.”
(Wheeler Deposition at 295:10-22).
Asked what else she remembered about the ride-alongs with Sgt. Garner, Plaintiff testified:

          We had a long conversation in reference to that. He -- he like dug into my family
          and how being a woman in this job and he was comparing and contrasting. Like
          he wanted me to see like everything that being this woman in this field is going to
          be rough. Maybe I’m not cut out for the job. How are your kids going to act when
          mommy is on night schedules and not around as much due to all the overtime?
          Pretty much like scaring me.
(Wheeler Deposition at 296:1-9).
But in a “timeline” Plaintiff wrote before she approached counsel in this matter, she describes the

interaction with Sgt. Garner differently. (Wheeler Deposition at 333:4-334:6) (describing the

provenance of the “timeline”). She wrote that after the first ride-along, Sgt. Garner debriefed her,

and then the two had “a long conversation.”3

          [Sgt. Garner]: Wheeler, how’s family life? Cause problems at home can affect the
          performance at work?
          [Wheeler]: Life at home is going well, though at the beginning (January 2013)
          was rough due to life changes. Though, Jared is doing much better with the life
          changes and very supportive.


3
    The conversation is reproduced here as it appears in the document Plaintiff wrote.

                                                       6
       G: Have you ever thought this was not for you? Or maybe a smaller department
       would be better for you, since Columbus is so big? Cause if so, you can resign
       and nobody would think differently or badly of you.
       W: sigh, tears…No, I believe that I can do this job. Though I do feel like there is
       a black cloud over my head, since completion of Phase Four and all the negative
       rumors. People were more friendly and more approachable until the word
       (rumors) on the streets was out, then I start to constantly be knit picked on unless
       they were true friends or officers that did not believe in rumors.
       G: Well, I only grade only what I see and not from the past. Obviously your [sic]
       upset now, do you want to go home or stay?
       W: I will stay because you don’t learn staying at home.
       G: Well, let’s go to Headquarters for 10-23 (errands). Have you ever heard of the
       peer assistance?
       W: Yes.
       G: You should reach out to them. My old partner, Jennifer Mancini, she helps
       with the peer assistance and may help.
       W: silence…
(ECF No. 29, Ex. 18 at 109).
       The other possible instance Plaintiff could conceivably be asserting constitutes direct

evidence of discrimination is what is repeatedly referred to in the depositions as “the table.” For

Phase IV, Plaintiff was assigned to Officer Kenneth Kropp. She alleges that on her first day in

his precinct, she was told to introduce herself to the precinct by standing on the table.

Specifically, she alleges Officer Kropp told her to “dance” on the table to introduce herself. (See

e.g., Wheeler Deposition, 151:23-152:2; 152:23-153:3). Plaintiff testified that she never reported

the comment (e.g. id. at 156:6-13) but also that she did not hear the same request being made of

her male colleagues who were also beginning a new Phase that day. (Wheeler Deposition at

153:23-154:2). At his deposition, Officer Kropp was asked how new officers introduce

themselves to the precinct, and he testified that although officers have “gotten on a table to


                                                  7
introduce themselves” in the past, that is no longer typical. (ECF No. 29, Ex. 5 at 65:22-66-5)

(hereafter “Kropp Deposition”). Kropp testified “we were told to stop it” – that is, the table-

introduction tradition – by Sgt. Suber. (Id. at 66:9-11). Kropp also testified that he never asked

Plaintiff to get on the table to introduce herself (Id. at 66:20-22) and that Plaintiff never spoke

with him about the incident. (Id. at 69:21-70:3).

       Thus although Plaintiff does not appear to directly make these allegations, plausibly she

could argue that any of these three incidents constitutes direct evidence of sexism in the

workplace. To complete her case-in-chief, however, Plaintiff must “establish not only that the

plaintiff’s employer was predisposed to discriminate on the basis of [sex], but also that the

employer acted on that predisposition.” Hein v. All America Plywood Co., Inc., 232 F.3d 482,

488 (6th Cir. 2000). This is where Plaintiff’s direct evidence case must fail. Assuming,

arguendo, that the interactions with Officer Kropp and Sgt. Garner constitute direct evidence of

sexism, Plaintiff has presented no evidence to indicate that her employer acted on that

discriminatory basis when she was recommended for termination. This is for two reasons.

       First, neither Officer Kropp nor Sgt. Garner was the decision-maker in Plaintiff’s case.

Officer Kropp actually recognized he and Plaintiff had a personality conflict and requested that

he be replaced as her FTO. (Suber Deposition at 58:8-63:7). Sgt. Suber allowed this, and

Plaintiff worked with Officer Joseph Houseberg for the remainder of that Phase. Officer Kropp

memorialized his impressions of Plaintiff in an email to Sgt. Suber (ECF No. 29, Ex. 6 at 27-28),

but he did not have any input in whether she was retained or terminated. In the ordinary course,

FTOs may make recommendations, but they do not make the ultimate decision about whether to

retain or terminate a probationary officer. This would have been true of Officer Kropp twice over




                                                    8
– first, because he was only an FTO, and second, because he handed over responsibility for

training Plaintiff to Officer Houseberg and did not stay her FTO for the entire phase.

        Sgt. Garner similarly did not have decision-making authority in Plaintiff’s case. When

Officer Houseberg recommended she not advance and Sgt. Suber decided to give Plaintiff one

more opportunity, Plaintiff was assigned to Sgt. Garner. Again, Sgt. Garner would have been

documenting his impressions of Plaintiff and conveying his perspectives up the chain of

command, but he did not have the power to retain or dismiss Plaintiff on his own. (Garner

Deposition at 57:7-14). As a result, even if the comments by these men constituted direct

evidence of sexism, Plaintiff cannot show that CPD acted on that predisposition.4

        Second, Plaintiff cannot show CPD acted on a sexist predisposition because CPD has

ample evidence to indicate that instead, Plaintiff was terminated for cause. Specifically, Plaintiff

was terminated because of concerns that she struggled to navigate, she struggled with the radio,

she struggled in the area of officer safety, and she did not make progress on her weaknesses such

that CPD could be sure she could operate as a single-officer unit in the field without being a

liability. Although the number of “unacceptable” ratings differs from Phase to Phase – which

gives the impression that perhaps Plaintiff was proceeding apace through the first three Phases

before she stumbled in Phase IV – in fact, the comments of her FTOs through even the first three

Phases presage the struggles that her supervisors would document in Phase IV and beyond.

        Officer Karen Blair was Plaintiff’s FTO for Phase II. In Week Four of probation, the first

week Plaintiff spent with Officer Blair, Officer Blair memorialized her impressions of Plaintiff’s

progress. Under “officer weaknesses,” Officer Blair wrote, “PO often struggles to relay messages


4
  To the extent Plaintiff tries to argue that the negative impressions these men formed of her were as a
result of their sexism and that that negative impression is what led Sgt. Suber to her ultimate termination
decision, this does not constitute direct evidence. Instead, this argument forms her Cat’s Paw theory, and
is discussed below.

                                                     9
to radio correctly and the dispatcher has to ask questions taking up more time on the radio.”

(Wheeler Deposition at 74:10-13; see also ECF No. 29, Ex. 1 (“Blair Deposition”) at 40:14-17 (a

supervisor’s summary of Plaintiff’s progress having read Officer Blair’s reports); 43:10-13

(same); 46:17-23 (same)). In the next paragraph, Officer Blair wrote, “PO needs improvement in

her mapping skills and becoming more familiar with directions and how to respond to locations

quickly. PO is able to find locations on her map but struggles to apply the map to where she

currently is.” (Wheeler Deposition at 75:21-76:1). Plaintiff also struggled in the area of officer

safety. She patted down an individual who was to be transported to the jail, but the deputy at the

jail performed a second pat-down and “found several coins” in the back pocket. Officer Blair

wrote, “FTO discussed with PO the importance of conducting a thorough prisoner search for

safety reasons.” (Wheeler Deposition at 77:22-78:3).

       These themes recur during Plaintiff’s time at CPD. After the first week she worked with

Officer Houseberg for Phase IV, he memorialized his impressions of Plaintiff. He wrote, “PO

Wheeler displays a hesitation when using the main radio channel.” (Wheeler Deposition at

227:20-21). During her deposition, Plaintiff appears to argue that any struggles with the radio

were because the recruits were given inadequate practice at the academy, but this hardly falsifies

the impressions of multiple FTOs over a three-month period. (Wheeler Deposition at 229:4-6).

       More importantly, Plaintiff’s protestations about the contemporaneous reports of her

weaknesses ring hollow because she does not similarly protest the reports of her strengths. She

cannot reasonably maintain the position that her strengths are reported accurately but her

weaknesses are falsified – especially when, as here, the weaknesses have consistencies through

the Phases. For example, asked if she has any reason to dispute Officer Blair’s summary of her




                                                 10
strengths, Plaintiff said no. (Wheeler Deposition at 73:16-22). Then Plaintiff was asked about

Officer Blair’s summary of her weaknesses.

       Q. And then she [Officer Blair] lists probationary officer weaknesses and weekly
       corrective training. Do you have any reason to dispute anything that she wrote in
       there?
       A. I didn’t get those read. Can I read them real quick first?
       Q. Absolutely.
       A. Okay.
       Q. Any reason to dispute anything that she wrote there?
       A. No.
       Q. So under officer weaknesses she writes, “PO often struggles to relay messages
       to radio correctly and the dispatcher has to ask questions taking up more time on
       the radio.” What do you recall about that scenario?
       A. I don’t remember exactly on this precise, but we didn’t -- we didn’t do much
       radio communication through the academy. So this was new. So just learning the
       basics in getting quick on and off. It was -- I kind of probably talked longer than I
       needed to.
(Wheeler Deposition at 73:23-74:20).

       These multiple reports, made contemporaneously, by the FTOs charged with training,

observing, and reporting on Plaintiff, indicate that even if, arguendo, the comments by Officer

Kropp and Sgt. Garner constituted direct evidence of sexism, Plaintiff would not be able to prove

that these sexist beliefs caused CPD to recommend her for termination or caused CPD to take

employment actions it would not otherwise have taken in the absence of such sexist beliefs.

Rather, the record is full of evidence that CPD decided to terminate Plaintiff on the basis of her

performance during probation and during the four Phases she was supervised by FTOs. The fact

that the reports document the same weaknesses, essentially from the beginning, indicates that

one officer’s preconceptions or outdated beliefs did not unduly sway the decision-makers – or, in


                                                11
the vernacular, “poison the well.” Rather, her FTOs were consistent from the start in noting that

Plaintiff had a specific set of weaknesses, and those apparently did not improve enough with

time and practice.

       For these reasons, even if this Court accepts, arguendo, that the proffered statements

constitute direct evidence of sexism in the police force, Plaintiff is unable to prove her case by

the theory of direct evidence.

                                    B. Circumstantial Evidence

       If a plaintiff cannot or does not offer direct evidence of discrimination, a plaintiff may

instead prove her case by circumstantial evidence. Circumstantial evidence is “evidence that, if

true, proves certain facts and circumstances from which may be inferred other and connected

facts that usually and reasonably follow according to” our common lived experience. 23B Am.

Jur. Pl. & Pr. Forms Trial § 240. When a plaintiff seeks to establish a Title VII claim on the basis

of circumstantial evidence, courts engage in the familiar McDonell Douglas burden-shifting

framework.

       First, the plaintiff must make a prima facie showing of discrimination by demonstrating

that: (1) she is a member of a protected class; (2) she suffered an adverse employment action; (3)

she was qualified for the position relating to the employment action; and (4) either someone

outside the protected class replaced her or was chosen for the job, or someone similarly situated

to her but outside the protected class was treated better than she was. DiCarlo v. Potter, 358 F.3d

408, 415 (6th Cir. 2004). If a plaintiff can make this showing, the burden shifts to the employer

“to articulate some legitimate, nondiscriminatory reason for the” adverse employment action.

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973). If the employer can so




                                                 12
demonstrate, the burden shifts back to the plaintiff to prove the employer’s articulated reason is

merely pretext. McDonnell Douglas, 411 U.S. at 804.

       Here, there is no dispute that Plaintiff is a member of a protected class, that she suffered

an adverse employment action, and that she was qualified for the position. (ECF No. 39 at 3).

Therefore, the question is whether Plaintiff can satisfy her prima facie burden by offering up

similarly-situated comparator. The Sixth Circuit applies three factors to determine whether

employees are “similarly situated”: the “individuals with whom the plaintiff seeks to compare

his/her treatment must have: (1) dealt with the same supervisor; (2) have been subject to the

same standards; and (3) have engaged in the same conduct without differentiating or mitigating

circumstances that would distinguish their conduct or their employer’s treatment of them for it.”

Mitchell v. Toledo Hosp., 964 F.2d 577, 583 (6th Cir. 1992).

       But Plaintiff fails to meet this burden – not because she and her comparator are

insufficiently similarly situated, but because she does not attempt to offer up such a comparison.

Twice in her memorandum contra, Plaintiff notes she has not identified a similarly-situated

counterpart. (ECF No. 36 at 40 (“she has not identified a male comparator sufficiently similarly-

situated to her for an inference to arise. Nor, as a matter of law, need she.”); ECF No. 36 at 42

(“Officer Wheeler does not receive the benefit of a Fed.R.Evid. 301 presumption because, apart

from being asked to dance on a table when the male probationary officer besides her was not, she

has failed to show that similarly-situated males had their shortcomings treated favorably.”)).

       As a matter of law, Plaintiff is incorrect: to satisfy her McDonnell Douglas burden, she

must at least name a single comparator, similarly situated, in order to shift the burden to

Defendant to articulate a nondiscriminatory rationale for her termination. Plaintiff’s brief repeats

several times statistics to indicate that the Columbus Police Department employs more men than



                                                 13
women. (See e.g. ECF No. 36 at 3). Plaintiff only needed one male colleague who had the same

supervisors, was subject to the same standards, and engaged in the same conduct without

differentiating circumstances. Without more, Plaintiff cannot meet her burden with her assertion

that only she was asked to dance on the table and none of the male probationary officers was

asked to dance.

        Assuming, arguendo, the table incident did constitute an actionable incident,5 Plaintiff

would still need to name the officers she believes were similarly situated but treated differently.

But because Plaintiff does not even purport to offer a comparator, she cannot meet her prima

facie burden under McDonnell Douglas and so her claim under a theory of circumstantial

evidence must also fail.

                                             C. Mixed-Motive

        A plaintiff alleging Title VII discrimination may also attempt to prove her case by

arguing a mixed-motives theory. A mixed-motives theory is where a plaintiff argues that “race,

color, religion, sex, or national origin was a motivating factor for any employment practice, even

though other factors also motivated the practice.” 42 U.S.C § 2000e-2(m). In other words, in a

mixed-motives claim, a plaintiff argues that “both legitimate and illegitimate reasons motivated

the employer’s decision.” White v. Baxter Healthcare Corp., 533 F.3d 381, 396 (6th Cir. 2008).

For a while, courts required plaintiffs to prove a mixed-motives claim with direct evidence, but

the Supreme Court held that, in order to obtain a mixed-motives jury instruction, “a plaintiff

need only present sufficient evidence for a reasonable jury to conclude, by a preponderance of

the evidence, that ‘race, color, religion, sex, or national origin was a motivating factor for any


5
  Plaintiff alleges this incident occurred once. If so, it fails to meet the threshold for a hostile or abusive
work environment. The Supreme Court has explained that “simple teasing…offhand comments, and
isolated incidents (unless extremely serious) will not amount to” a hostile work environment. Faragher v.
City of Boca Raton, 524 U.S. 775, 788 (1998).

                                                      14
employment practice.’” Desert Palace, Inc. v. Costa, 539 U.S. 90, 101 (quoting 42 U.S.C. §

2000e-2(m)). Because Desert Palace concerned jury instructions, the federal courts of appeals

thereafter developed differing standards for summary judgment where a plaintiff presents a

mixed-motives theory. See White, 533 F.3d at 398-400 (surveying the circuits). Answering that

question, the Sixth Circuit held that “the McDonnell Douglas/Burdine burden-shifting

framework does not apply to the summary judgment analysis of Title VII mixed-motive claims.”

Id. at 400 (emphasis in original). Therefore, to survive a motion for summary judgment, a “Title

VII plaintiff asserting a mixed-motive claim need only produce evidence sufficient to convince a

jury that: (1) the defendant took an adverse employment action against the plaintiff; and (2)

‘race, color, religion, sex, or national origin was a motivating factor’ for the defendant’s adverse

employment action.” Id. (emphasis in original) (citing 42 U.S.C. § 2000e-2(m)).

       Here, Plaintiff cannot sustain a mixed-motives claim for two reasons. First, Plaintiff does

not appear to articulate a mixed-motives claim at any point in the Complaint or in her deposition.

See Spees v. James Marine, Inc., 617 F.3d 380, 390 (6th Cir. 2010) (holding “Plaintiffs must

give proper notice when bringing mixed-motive claims.”). Where the Complaint did not set forth

this allegation, it amounts to a constructive amendment to allow a plaintiff to proceed on a

different theory later in the litigation. See generally Harvey v. Great Seneca Financial Corp.,

453 F.3d 324, 329 (6th Cir. 2006) (allowing a plaintiff to present a new theory of the case is “two

bites at the apple”). Plaintiffs instead must seek to amend the complaint under Fed. R. Civ. P.

15(a) in order to pursue a new theory of the case; otherwise, defendants would be “subject…to

unfair surprise.” Tucker v. Union of Needletrades, Indus. & Textile Emps., 407 F.3d 784, 788

(6th Cir. 2005). And Plaintiff cannot present a mixed-motives theory for the first time in her

response to the Motion for Summary Judgment. See Bridgeport Music, Inc. v. VM Music Corp.,



                                                 15
508 F.3d 394, 400 (noting a party may not “expand its claims to assert new theories…in response

to summary judgment”).

       Plaintiff’s best argument would be that the mixed-motives claim is asserted by inference

in the Complaint because she alleges a Title VII violation and this Circuit’s practice is to discuss

each of the possible methods by which she could prove that case. In her memorandum contra,

Plaintiff does cite the White standard of review and offers a conclusory assertion that there

remain questions of fact that should be presented to a jury. (ECF No. 36 at 44-45). Then, in her

deposition, Plaintiff gives no indication that she is pursuing a mixed-motives theory of the case.

Opposing counsel frequently asked her why she believed she was fired, and her answers

repeatedly confirm she believed it was because of her sex – and apparently, sex alone. One

representative exchange was as follows:

               Q. Why do you believe that the comment that your reports are
       unintelligible made by Officer Kropp were made because you were a woman?
               A. I didn’t see -- see or hear him say it once to any other officers ‘cause I
       remember in that small little room that we were writing reports he was helping
       other officers. Now, I don't know who they all were. But there was quite a few of
       us in that room when I was writing reports. And he belittled me in front of other
       male officers. But I didn't hear him once saying that when he was assisting other
       officers. Like, You need to change that or, dude, you know, seriously. How many
       commas before -- or how many words before a comma? He never said that once
       to anybody else. In that little small room in that precinct there was numerous --
       numerous officers in there working on reports that he helped with.
               Q. Okay. Why else do you -- any other reasons why you think that the
       comment that your report writing was unintelligible was based on your gender?
               A. Repeat that.




                                                 16
       Q. So what you have told me is that you were in a room with other officers
writing reports and you heard -- or he criticized you, but you didn’t hear him
criticizing anybody else in the room.
       MR. MARSHALL: Male officers.
       Q. What I am asking is: Is that the only reason why you think that him
calling your reports unintelligible was based on your gender, or were there any
other reasons besides what you've told me?
       A. It was gender. He didn’t want to work with females. He never said it
once to any male officers.
       Q. And I am asking for all of the reasons that you believe this. And you
told me that you believe because you were in a room with other officers writing
reports –
       A. Male officers.
       Q. -- and he didn’t criticize them. I am asking: Are there any other reasons
that you rely on to claim it was because of your gender?
       A. Just handling the job.
       Q. Ma’am – ma’am, this is going to be easier if we stick to this topic,
okay? We are talking about the report writing.
       A. Correct.
       Q. We are talking about being in a room with you writing reports and male
officers writing reports and him saying that your reports were unintelligible and
you not hearing him say that to men. You said that's one of the reasons why you
think that him calling your reports unintelligible was based upon your gender. I
am asking you -- this is a very specific question. Are there any other reasons
related to your report writing, related to him calling your reports unintelligible
that you think were because of your gender besides that?
       A. No. It was my gender.
       Q. So there are no other reasons besides that?
       A. Gender.
        Q. Besides – ma’am, it’s not –



                                         17
               MR. MARSHALL: Let her finish, Rich, whatever she wants to say and
       then you can follow up. But I don't want you to interrupt her chain. If you don’t
       think you have gotten a response to the question, that's fine. But Sarah, say
       whatever you want to say.
               A. It was my -- I mean it was my gender. He did not say it to any other
       male officers or criticize any other male officers in report writing. It was exactly
       me, and he was sexist.
               Q. Okay. So outside of him not telling other male officers that their reports
       were unintelligible, are there any other reasons why you believe that he was
       signalling [sic] you out on your gender for your report writing?
               A. For just my report writing?
               Q. Just your report writing. We can talk about the other stuff later. But
       right now I just want to focus on your report writing.
               A. I guess I don’t know what you are asking me.
               Q. I am asking you: Besides him not criticizing male officers, are there
       any other reasons why you think he was criticizing you for report writing based
       on your gender than just the fact that he didn't criticize male officers?
               A. He didn’t want me there.
               Q. Why do you say that?
               A. Because I’m -- I am a very strong and intelligent person that -- I was
       very active and I wanted to do the job. I wanted to be there. I gave 110 percent.
       And anything that he criticized me on or any other officers in the past, I took that
       criticism and I valued it. And I learned from it. I wanted to be there. He didn’t
       want me there.
               Q. He never told you he didn’t want you to be there, did he?
               A. His actions showed it.
(Wheeler Deposition at 208:16-213:2).
Pushed repeatedly by counsel to articulate her thinking, Plaintiff continues to assert that “gender”

alone was the reason she was fired. In her Complaint and in her deposition, Plaintiff does not

clearly indicate that she intends to pursue a mixed-motives theory. Even if it could be surmised


                                                 18
from the Complaint, the deposition is quite plain that she believes that sex alone was the

motivating factor in her termination. For these reasons, Plaintiff cannot maintain a mixed-

motives cause of action.

        Assuming arguendo that Plaintiff has properly stated a mixed-motives claim which she

asserted appropriately in her deposition, she nevertheless fails to meet the requirements as a

matter of law. The relevant standard, where the protected characteristic “was a motivating factor

for any employment practice,” leaves one question open: to whom was Plaintiff’s sex allegedly a

motivating factor? The answer must be: the decision-maker.6 The Sixth Circuit has upheld grants

of summary judgment where the plaintiff alleging a mixed-motives theory could not connect

ambient workplace bias to the bias of the decision-maker. See Reed v. Proctor & Gamble Mfg.

Co., 556 Fed. Appx. 421, 429 (6th Cir. 2014) (unpublished) (affirming a grant of summary

judgment where “general statements” attesting to bias and animus “shed no light” on the

decision-maker’s motivations). Accord Griffin v. Finkbeiner, 689 F.3d 584, 595 (6th Cir. 2012)

(generally, in a mixed-motive case, there must be evidence of the decision-maker’s animus and

“isolated and ambiguous” comments are insufficient; see also, n.4, supra). Compare Spees, 617

F.3d at 393-94 (reversing district court’s grant of summary judgment where plaintiff

demonstrated a material issue of fact as to whether multiple people with the power to demote her

did so on the basis of sex).

        But even more simply, this must be so as a matter of logic. The Cat’s Paw theory of

discrimination allows a plaintiff to proceed if the bias of someone who influenced the decision-


6
 Or, in some cases, the animus may be on the part of a non-decisionmaker where “the speaker holds a
management position, the statements are made in a relevant context (such as a meeting in which
personnel decisions are made), or where other evidence of animus exists.” Griffin v. Finkbeiner, 689 F.3d
584, 597 (6th Cir. 2012) (reversing district court’s grant of summary judgment because the defendant
Mayor met these criteria even if he was not the “decision-maker”). However, Plaintiff does not allege that
anyone with decision-making capacity over her employment meets these criteria.

                                                   19
making process was not sufficiently cured by the ultimate decision-maker’s thorough,

independent analysis, investigation, and conclusions. (See §III.D, infra). Cat’s Paw and mixed-

motive cases would overlap and produce redundancy if a subordinate’s bias infecting the process

could provide a cause of action for both theories. Therefore, logically, mixed-motive cases

require that it be a motivating factor to the decision-maker, where Cat’s Paw allows that it may

have been the bias of someone who influenced the decision-maker.

        Having established that Plaintiff must, in order to sustain a mixed-motives theory, allege

her sex was at least a motivating factor for the decision-maker, this Court now concludes that

Plaintiff cannot sustain such a theory of this case. At best, as discussed above, Plaintiff’s

evidence for sexism in the workplace is “the table,” involving Officer Kropp, and comments she

alleges Sgt. Garner made during their ride-alongs. Assuming, as above, that these incidents are

not so isolated as to be insufficient for a Title VII violation, Plaintiff still fails to connect the

alleged bias of these men to the ultimate decision by Sgt. Suber to terminate her. Plaintiff is firm

during her deposition that she was fired because of “gender,” and she is clear that her evidence

for this conclusion is what she perceives to be disparate treatment by supervisors of her and male

probationary officers. She does not, and cannot, allege that her sex was a motivating factor for

Sgt. Suber.

        Either because Plaintiff has failed to plead properly her mixed-motives theory or because

she cannot adequately support it, this claim must fail.

                                             D. Cat’s Paw

        In one of Aesop’s fables, “a monkey induces a cat by flattery to extract roasting chestnuts

from the fire. After the cat has done so, burning its paws in the process, the monkey makes off

with the chestnuts and leaves the cat with nothing.” Staub v. Proctor Hosp., 562 U.S. 411, n.1



                                                    20
(2011). This fable, apparently introduced to employment law by Judge Posner in 1990, Shager v.

Upjohn Co., 913 F.2d 398, 405 (7th Cir. 1990), has become known as the “Cat’s Paw” theory. A

Cat’s Paw theory of the case “refers to one used by another to accomplish his purposes.”

Marshall v. The Rawlings Company LLC, 854 F.3d 368, 377 (6th Cir. 2017). In the employment

context, “‘cat’s paw’ refers to a situation in which a biased subordinate, who lacks

decisionmaking power, uses the formal decisionmaker as a dupe in a deliberate scheme to trigger

a discriminatory employment action.” Id. (quoting EEOC v. BCI Coca-Cola Bottling Co. of Los

Angeles, 450 F.3d 476, 484 (10th Cir. 2006)). A plaintiff who asserts a Cat’s Paw theory of

discrimination seeks “to hold his employer liable for the animus of a supervisor who was not

charged with making the ultimate employment decision.” Staub, 562 U.S. at 415. See also Vance

v. Ball State University, 570 U.S. 421 (2013) (applying the Cat’s Paw theory to Title VII). The

“honest belief” rule will not rescue a defendant in a Cat’s Paw case because “the honesty or

sincerity of the decisionmaker’s belief is irrelevant. What is relevant is that the belief is rooted in

a biased recommendation.” Marshall, 854 F.3d at 380.

       But evidence of a biased recommendation is not enough to sustain a Cat’s Paw theory.

Where the decision-maker “conducts an in-depth and truly independent investigation” such that

the Court can be sure she “is not being manipulated by biased lower-level supervisors, but rather

making a decision based on an independent evaluation of the situation,” the employer may be

able to defeat the claim of discrimination. Marshall, 854 F.3d at 380. To determine whether the

independent investigation can absolve the employer of liability, courts do not apply a “hard-and-

fast rule” but rather “the traditional tort-law concept of proximate cause.” Staub, 562 U.S. at 420.

Where a plaintiff can show that the bias of the subordinate was proximately related to the

adverse employment action, she can maintain a Cat’s Paw case. But where the employer can



                                                  21
show that it conducted an independent investigation and can demonstrate that “that the adverse

action was, apart from the supervisor’s recommendation, entirely justified,” it may defeat the

Cat’s Paw claim. Id. at 421.

       Therefore, to maintain a Cat’s Paw case, a plaintiff must establish two elements. First,

that the biased supervisor “intended to cause an adverse employment action for discriminatory

purposes,” and second, “that these discriminatory actions were the proximate cause of the

ultimate employment action.” Shazor v. Prof’l Transit Mgmt., Ltd., 744 F.3d 948, 956 (6th Cir.

2014). See Chattman, 686 F.3d at 351 (citing Staub, 562 U.S. at 422). In this context, “an

employee is a ‘supervisor’ for purposes of vicarious liability under Title VII if he or she is

empowered by the employer to take tangible employment actions against the victim.” Vance, 570

U.S. at 424. It has already been established that Sgt. Garner did not have the power to terminate

Plaintiff, but that does not compel the conclusion that he was not “empowered…to take tangible

employment actions” against Plaintiff. This Court’s analysis proceeds on the conclusion that Sgt.

Garner’s direct supervision of Plaintiff during her probationary period and his reports on her

progress that would directly inform Sgt. Suber’s ultimate decision constitutes “empowerment.”

       Plaintiff argues that even if Sgt. Garner was not the ultimate decision-maker, his sexism

so permeated his reports on her progress that Sgt. Suber’s decision was proximately related to his

bias. Sgt. Suber would have had to do a thorough, independent investigation and CPD would

need to establish that terminating Plaintiff was “entirely justified” even putting aside Sgt.

Garner’s recommendation. There is a genuine dispute of material fact with respect to each

element Plaintiff must prove under the Cat’s Paw theory, and therefore summary judgment is

inappropriate at this time.




                                                 22
        As to the first prong, what remains is a credibility determination based on the Cat’s Paw

theory. Plaintiff tells two stories of Sgt. Garner’s sexism and hostility. In her Complaint and

deposition, Plaintiff depicts a Sergeant who had it out for her from the beginning. He is asking

her probing, sexist questions about how she is coping on the police force and more-than-

insinuating that she belongs at home – or, at the very least, not on the police force. See Price

Waterhouse, 490 U.S. at 250 (sex stereotyping is a Title VII violation). Plaintiff goes so far as to

assert that Sgt. Garner falsified his reports on her progress in order to sink her candidacy because

he was so convinced that women could not (or should not) be police officers. (ECF No. 36 at 1,

29, 30, 31, 32, 33) (citing Plaintiff’s declaration).

        But in the more-contemporaneous timeline Plaintiff wrote when she was engaging

counsel, she depicts a different Sgt. Garner. (See supra, §III.A). True, this version involves Sgt.

Garner asking her questions about her family and home life, but it is plainly for a different end.

This conversation involves a concerned Sergeant, worried his charge is not progressing as she

should, doing his best to discern the problem and to help her find a solution. He asks about her

home life, which may be affecting her job performance. He also suggests Plaintiff speak to a

former partner of his, another woman, who may have had similar struggles and who may be able

to help. For his part, when Sgt. Garner was asked during his deposition about the conversation he

had with Plaintiff, he recalls a version of events that seems to align more with Plaintiff’s

contemporary recollection than Plaintiff’s version in the Complaint and in her deposition.

(Garner Deposition at 100:9-101:16).

        But ultimately, as this discussion shows, the question of whether Sgt. Garner’s report was

inflected with bias – or even falsified, though Plaintiff has offered nothing to support that

assertion – is a credibility determination. And credibility determinations are quintessentially the



                                                   23
province of the jury. Wheeler v. McKinley Enterprises, 937 F.2d 1158, 1162 (6th Cir. 1991)

(“Credibility determinations are for the jury.”). See Liberty Lobby, 377 U.S. at 255 (1986)

(“[c]redibility determinations, the weighing of the evidence, and the drawing of legitimate

inferences from the facts are jury functions, not those of a judge.”). Plaintiff may explain her

memory to the jury, and so may Sgt. Garner, and the jury can ultimately resolve the question of

whether Sgt. Garner held sexist beliefs that filtered into his reports on Plaintiff’s progress. All of

this goes to the first element in the Cat’s Paw theory: whether Sgt. Garner, as Plaintiff’s

supervisor, “intended to cause an adverse employment action for discriminatory purposes.”

Shazor, 744 F.3d at 956.

       Second, Plaintiff may proceed on a Cat’s Paw theory because it is a disputed question of

material fact whether Sgt. Suber did a sufficiently thorough, independent investigation so as to

provide an independent cause for Plaintiff’s termination, or whether Sgt. Suber’s decision to

terminate Plaintiff was proximately caused by Sgt. Garner’s alleged bias. In her deposition, Sgt.

Suber explained that she had a conversation with Sgt. Garner after his ride-alongs with Plaintiff.

(Suber Deposition at 100:1-17). She also explained that after she received Sgt. Garner’s reports,

she “start[ed] to be concerned that this wasn’t going as well as what I had hoped.” (Suber

Deposition at 101:7-8). Sgt. Suber also testified that she received a call from Sgt. John

Cheatham, who “ran into” Plaintiff during the shifts she worked with Sgt. Garner (because he

was assigned to the same geographical area). (Id. at 102:11-103:22). Sgt. Suber explained that,

“unless it was so egregious” – citing shots fired, or a serious injury as examples – she couldn’t

“imagine that one incident itself would ever lead to someone recommending termination.” (Id. at

104:6-11). But, she continued, Sgt. Cheatham’s call aligned with the pattern she was reading in

the reports about Plaintiff, written by Sgt. Garner and others. Asked, “And Cheatham’s report



                                                  24
here fits the pattern that Garner reports in his ride-alongs later, at least some of it does?” Sgt.

Suber responded, “Some of it. There’s some consistency.” (Id. at 104:14-17). Sgt. Suber also

said she reviewed videos of Plaintiff, recorded by the patrol cars; she could not state with

specificity how many videos, but she testified that she watched “[p]robably as many as I – were

available at that time. […] There probably weren’t a ton of videos, but, I don’t know, anywhere

from five to ten.” (Id. at 115:1-9). Sgt. Suber testified that she was reviewing the videos to see if

they aligned with the reports she was getting from Sgt. Garner: “I just wanted to see if there was

any officer safety issues that I could – and the foundation of it would have been her probation

evaluation. […] From Sergeant Garner.” (Id. at 117:22-118:3). Taking together the reports from

the first four Phases of Plaintiff’s training, plus the report from Sgt. Garner, plus her independent

review of Plaintiff’s runs, Sgt. Suber was the ultimate decision-maker in Plaintiff’s case.

       The question for the jury is whether, and how, Sgt. Garner’s alleged sexism influenced

Sgt. Suber’s decision. It is a question of fact whether Sgt. Suber’s review of Plaintiff’s files and

performance was sufficiently independent or whether it was inflected by Sgt. Garner’s alleged

bias. Put another way, it is a question of fact whether the alleged “discriminatory actions were

the proximate cause of the ultimate employment action.” Shazor, 744 F.3d at 956. See also

Marshall, 854 F.3d 368, 383 (concluding that the question of whether the supervisors influenced

the decision-maker with their bias is a genuinely disputed material fact).

       Plaintiff has asserted that Sgt. Garner held sexist beliefs, that he allowed those biases to

inform and inflect his reports on her training, that he falsified reports to stymie her progress, and

that his bias swayed the ultimate decision-maker, Sgt. Suber. By so alleging, Plaintiff has

properly pleaded a Cat’s Paw theory of liability. But there remains a genuine dispute of material

fact on each prong of the Cat’s Paw theory that Plaintiff is required to prove. Both Plaintiff’s



                                                  25
credibility and Sgt. Garner’s credibility are disputed. There is also a genuine dispute about

whether Sgt. Suber’s decision was independent of Sgt. Garner’s alleged bias or whether her

decision was proximately caused by his tainted reports. Cf. Bishop v. Ohio Dept. of

Rehabilitation & Corrections, 529 Fed. Appx. 685, 698-99 (describing a sufficiently independent

chain of events such that there was no proximate causation between the alleged discrimination

and the employment action). These are quintessentially questions for the jury, and as such,

summary judgment on the Cat’s Paw theory is inappropriate at this time.

                            E. The Ohio Laws Against Discrimination

       Plaintiff has also alleged violations of the Ohio Laws Against Discrimination. R. C.

Chapter 4112. The Ohio Supreme Court has held that federal case law interpreting Title VII

generally applies to O.R.C. § 4112. Plumbers & Steamfitters Joint Apprenticeship Comm. v.

Ohio Civil Rights Comm’n, 66 Ohio St. 2d 192, 196, 421 N.E. 2d. 128, 131 (Ohio 1981). See

Goodsite v. Norfolk Southern Ry. Co., 573 Fed. Appx. 572, n.6 (6th Cir. 2014). Defendants point

this out in their Motion for Summary Judgment. (ECF No. 32 at n.3). To interpret Ohio law,

federal courts “must look to decisions of the Ohio Supreme Court; when that court has not ruled

on an issue, the federal court ‘must predict how the court would rule by looking to all the

available data.’” Griffin, 689 F.3d at 601 (quoting Allstate Ins. Co. v. Thrifty Rent-A-Car Sys.

Inc., 249 F.3d 450, 454 (6th Cir. 2001)). Therefore, sitting as an Ohio court, this Court concludes

that Plaintiff has no claim under the O.R.C under her direct, circumstantial, or mixed-motives

claim. To the extent that Ohio courts allow a Cat’s Paw theory – and, if the Ohio laws are in fact

pegged to Title VII, they appear to – Plaintiff may proceed on that theory alone.




                                                26
                                            F. Retaliation

       Finally, Plaintiff alleges her termination was unlawful because it was retaliatory. Both

Title VII and the Ohio laws forbid retaliating against employees. Title VII proscribes

discrimination against employees for their opposition to “any practice made an unlawful

employment practice” or if the employee has “made a charge, testified, assisted, or participated

in any manner in an investigation, proceeding, or hearing.” 42 U.S.C. § 2000e-3(a). See also

O.R.C. § 4112.02 (proscribing discrimination against person who have “opposed any unlawful

discrimination practice defined in this section or because that person has made a charge, testified,

assisted, or participated in any manner in any investigation, proceeding, or hearing under” the

anti-discrimination laws). An employer’s action constitutes unlawful discrimination if “a

reasonable employee would have found the challenged action materially adverse, which in this

context means it well might have dissuaded a reasonable worker from making or supporting a

charge of discrimination.” Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 58 (2006).

       To establish a claim for retaliation, a plaintiff must prove that: (1) she engaged in a

protected activity; (2) the defendant had knowledge of that activity; (3) the defendant took an

adverse employment action against the employee; and (4) there is a causal connection between

the protected activity and the adverse action. Rogers v. Henry Ford Health System, 897 F.3d 763,

775 (6th Cir. 2018). The question of what constitutes a causal connection in this case is

complicated by the fact that Plaintiff is only proceeding on a Cat’s Paw theory of discrimination.

The Supreme Court has established that Title VII retaliation claims require but-for causation:

“proof that the unlawful retaliation would not have occurred in the absence of the alleged

wrongful action or actions of the employer.” Univ of. Tex. Sw. Med. Ctr. v. Nassar, 570 U.S.

338, 360 (2013). Applying this to a Cat’s Paw case, the Sixth Circuit concluded that Nassar and



                                                 27
Staub together compelled the conclusion that if “the retaliatory actions of non-decisionmakers

were nothing more than a motivating factor[…], then retaliation could not have been a but-for

cause of the ultimate employment action.” Seoane-Vazquez v. Ohio State Univ., 577 Fed. Appx.

418, 428 (6th Cir. 2014) (unpublished). Therefore, a Cat’s Paw theory of retaliation exists where:

(1) non-decisionmakers took actions intended to produce a materially adverse employment

action against the plaintiff in retaliation for her protected conduct; and (2) those retaliatory

actions were a but-for cause of the decision-maker’s ultimate materially adverse employment

action. Id.

        It is not entirely clear what Plaintiff is offering as her protected activity. In her

memorandum contra, she appears to argue that her protected activity was refusing to dance on

the table when Officer Kropp allegedly instructed her to.7 (ECF No. 36 at 50). But then, Plaintiff

goes on to argue that “complaints made to superiors are a protected activity under Title VII” and

that when “she reported FTO Kropp’s role in the dancing incident, she was not making a vague

reference to sex discrimination.” (Id. at 51). Finally, Plaintiff argues she has “adduced evidence

that Sgt. Garner’s evaluation was false and exaggerated in order to concoct a paper trail

pretextually justifying her discharge. His real motivations were sexist, as his comments

demonstrate, and retaliatory, as his changed treatment of her from their earlier interactions

followed the dance incident…”. (Id.).

        Taking the facts in the light most favorable to the non-movant, as this Court must, this

Court might understand Plaintiff to be arguing one of the following three scenarios describes her

allegedly retaliatory termination. In the first scenario, perhaps the strongest case for Plaintiff,



7
 “Officer Wheeler reasonably perceived that being asked in front of an all-male precinct to mount a table
and dance, when the male probationary officer standing beside her was not asked to do so, was sexist. She
refused to do so. Opposition is broadly defined.”

                                                   28
when Plaintiff was assigned to Sgt. Garner, Officer Kropp would have called Sgt. Garner to tell

him about the table incident. In this scenario, Sgt. Garner would be retaliating against Plaintiff

for having refused Officer Kropp’s alleged request to stand on the table. Assuming, arguendo,

that refusing to stand on the table constitutes protected conduct, there are further problems with

this scenario, chiefly that Plaintiff offers no evidence that Officer Kropp communicated with Sgt.

Garner and explained the table incident – and her refusal – to Sgt. Garner. Plaintiff does allege

that she knows that Officers Kropp and Houseberg and Sgt. Garner “talked,” but she offers

nothing but a mere assertion that this is true.

      Q. So I’m just curious if you know if Officer Kropp had any input in the decision
      to terminate you?
      A. Did Kropp have any input?
      Q. If you know.
      A. Oh -- oh, of course he does.
      Q. How do you know that?
      A. Well, Kropp, Houseberg talked. Then Kropp, Houseberg and I know Garner
      talked.
      Q. How do you know Kropp and Houseberg talked? Were you there for it?
      A. They were on the phone and then they were outside when I was prepping the
      cruiser.
      Q. But my question to you is: Do you know if Officer Kropp had input in your
      termination?
      A. Did I hear his words? No. But obviously he is sexist. He doesn't believe that
      women should be there. So I think he has input.
      Q. And you base that on what?
      A. His demeanor. What he said […].
(Wheeler Deposition at 222:23-223:19).

In order for Plaintiff to sustain this chain of causation, she would need more than the bare

assertion and speculation that Officer Kropp communicated to Sgt. Garner that she had refused

to dance on the table when (allegedly) asked. Such a chain of events does not meet the but-for

cause requirement. Officer Kropp was not a decision-maker in Plaintiff’s case. Neither was Sgt.

Garner. Plaintiff needs to be able to show that Sgt. Suber would not have terminated her but for

the retaliatory actions of a non-decisionmaker. But Plaintiff cannot show this. Neither can she


                                                  29
entirely establish what those retaliatory actions by non-decisionmakers might be. Was Sgt.

Garner retaliating on behalf of Officer Kropp? Because Officer Kropp, twice-removed from the

process, could hardly have been the retaliatory non-decisionmaker in this context.

       Consider the second possible scenario. In this instance, perhaps Officer Kropp

communicated with Officer Houseberg, who assumed responsibility for Plaintiff’s Phase IV. In

retaliation for Plaintiff’s refusal to stand on the table at Officer Kropp’s request, Officer

Houseberg gave Plaintiff a bad Phase IV evaluation. To support this argument, Plaintiff would

need more than the bare assertion that Officer Kropp and Officer Houseberg communicated; as

above, she does not offer this evidence. But perhaps more importantly, when Sgt. Suber gave

Plaintiff another chance rather than agreeing with the conclusions of Officer Houseberg, this

broke the chain of causation on any theoretical retaliatory action by Officer Houseberg on behalf

of Officer Kropp.

       Finally, consider the third possible scenario. When Officer Kropp stepped back and

Officer Houseberg became Plaintiff’s FTO, Sgt. Suber called a meeting, which was attended by

Plaintiff, Officer Kropp, Sgt. Suber, and an Officer Vanderbilt. At that meeting, Plaintiff said she

“expressed my side of the story reference to the table, in reference to the lies in the e-mail [from

Kropp to Suber].” (Wheeler Deposition at 173:18-20). When asked what she had said about the

table incident, Plaintiff said, “That I was told to dance on the table, stand on the table and give

my speech. And that’s what I told them. Other than that, I didn’t elaborate on it.” (Wheeler

Deposition at 174:2-6). At that meeting, Plaintiff was told she was being reassigned to Officer

Houseberg for Phase IV. (Wheeler Deposition at 174:23-24). In this scenario, the assumed

protected activity is reporting Officer Kropp to Sgt. Suber and Officer Vanderbilt.




                                                  30
       Plaintiff does not allege Sgt. Suber was retaliating against her for having refused Officer

Kropp’s request. Therefore, Plaintiff can only be alleging that somehow Sgt. Garner was

retaliating against her for the table incident even in the absence of evidence that Sgts. Suber and

Garner coordinated, and in the absence of evidence that Officer Kropp and Sgt. Garner

coordinated. To assert that Sgt. Garner was retaliating against Plaintiff for an incident in which

he had no part and about which it is possible he had no knowledge is, by definition, not a

retaliation claim. If Sgt. Garner made up his mind before meeting Plaintiff, that may be

cognizable as Cat’s Paw, as above, but retaliation in advance – a sort of “pretaliation” – is not a

cause of action.

       Assuming arguendo that Plaintiff did engage in protected conduct, she nevertheless

cannot maintain a claim that she was fired in retaliation for engaging in such conduct. This is

because, proceeding on a Cat’s Paw theory, she needs to establish both that a non-decisionmaker

took retaliatory actions and that, but for that retaliation, the decision-maker would not have

terminated her. The material facts in this chain of causation are not genuinely disputed. As to the

claim for retaliation, Defendant’s motion is granted.

                           IV.     MOTION FOR LEAVE TO FILE

       Plaintiff has also filed a Motion for Leave to File Sur-Reply. (ECF No. 40).

The Local Rules for the United States District Court for the Southern District of Ohio permit sur-

replies only “upon leave of court for good cause shown.” S. D. Ohio Civ. R. 7.2(a)(2). Plaintiff

seeks leave to file a sur-reply based on Defendant’s “improper” impeachment of Plaintiff’s

Declaration. Plaintiff contends “a response is essential.” (ECF No. 40 at 2). The issue appears to

be that Plaintiff’s Declaration, submitted with her memorandum contra, directly contradicts her

deposition testimony. From this Court’s perspective, this issue would seem to be eminently



                                                 31
predictable line of argument for Defendant to make. It is not clear to this Court why, in a

memorandum contra containing fifty-five pages of argument, counsel for Plaintiff did not seek to

rehabilitate her credibility or address the alleged discrepancy between the testimonies.

Nevertheless, in an effort to allow a complete record for any trial and any appeal, Plaintiff’s

Motion for Leave to File Sur-Reply is GRANTED.

                                     V.      CONCLUSION

       For the foregoing reasons, Defendant’s Motion for Summary Judgment is GRANTED

IN PART and DENIED IN PART. There remains a genuine dispute of material fact on the

Cat’s Paw theory of discrimination: there is a question of fact and a question of credibility for the

jury to resolve as to whether Sgt. Garner was biased against Plaintiff in violation of Title VII and

whether Sgt. Suber’s review was sufficiently independent so as to break the chain of causation.

Defendant’s Motion is DENIED as to the Cat’s Paw theory. As to the direct, circumstantial, and

mixed-motives theories, Defendant’s Motion is GRANTED. As to Plaintiff’s claims under the

Ohio laws, Plaintiff may proceed only on the Cat’s Paw theory, to the extent Ohio law mirrors

the federal law on Title VII. As to Plaintiff’s claim for retaliation, Defendant’s Motion is

GRANTED.

        IT IS SO ORDERED.


                                              s/ Algenon L. Marbley
                                              ALGENON L. MARBLEY
                                              UNITED STATES DISTRICT JUDGE

DATED: August 8, 2019




                                                 32
